
	
		II
		111th CONGRESS
		1st Session
		S. 595
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mr. Whitehouse (for
			 himself, Mr. Reed,
			 Mr. Cochran, Mr. Kohl, Mr.
			 Kerry, and Mr. Casey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize funds to the Local Initiatives Support
		  Corporation to carry out its Community Safety Initiative. 
	
	
		1.Short titleThis Act may be cited as the
			 Community Safety Initiative Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The Local
			 Initiatives Support Corporation (in this section referred to as the
			 LISC) is a national community development support organization
			 which provides capital, technical expertise, training, and information to help
			 community-based organizations transform distressed neighborhoods into healthy
			 and sustainable places to live, do business, work, and raise families. Since
			 1994, LISC’s Community Safety Initiative has promoted partnerships between
			 community developers and law enforcement agencies in low-income communities to
			 reduce crime, encourage economic revitalization, and respond to the challenges
			 faced by people returning home upon release from jail or prison.
			(2)Community Safety
			 Initiative activities specifically accomplish the following:
				(A)Address crime and
			 disorder, including drug and gang activity involving youth.
				(B)Spur economic
			 investment.
				(C)Build trust
			 between communities and police.
				(D)Respond to
			 prisoner reentry challenges related to housing, employment, social services,
			 and systems coordination.
				(E)Foster national
			 knowledge-sharing between law enforcement agencies and community organizations
			 about best-practice crime prevention strategies.
				(3)The Community
			 Safety Initiative improves safety and quality of life in more than 20
			 low-income communities across the country each year, resulting in measurable
			 reductions in crime, better community-police relations, quality affordable
			 housing in place of problem properties, viable businesses in previously
			 blighted commercial corridors, effective prisoner reentry programs, and more
			 strategic and efficient use of public- and private-sector resources.
			(4)The Community
			 Safety Initiative program has effectively utilized Federal funds since fiscal
			 year 1999.
			(5)The Community
			 Safety Initiative has a long-standing partnership with the United States
			 Department of Justice Community Capacity Development Office and has been
			 endorsed by police chiefs and community development leaders across the
			 country.
			3.Grant program for
			 expanding the community safety initiativeIn each of fiscal years 2010 through 2015,
			 the Assistant Attorney General for the Office of Justice Programs of the
			 Department of Justice may make grants to the Local Initiatives Support
			 Corporation to carry out its Community Safety Initiative.
		4.Annual
			 report
			(a)In
			 GeneralThe Local Initiatives
			 Support Corporation shall, in each of fiscal years 2010 through 2015, submit a
			 report to the Assistant Attorney General.
			(b)Required
			 ContentEach report required to be submitted under subsection (a)
			 shall include a detailed statement—
				(1)regarding the
			 progress made by the Community Safety Initiative in using Federal funds to
			 reduce crime, encourage economic revitalization, improve community-police
			 relations, respond to the challenges faced by people returning home upon
			 release from jail or prison, and promoting community safety knowledge-sharing
			 in low-income and minority communities; and
				(2)of
			 the activities for which the appropriated funds were spent by the Community
			 Safety Initiative.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $2,000,000 for each of
			 fiscal years 2010 through 2015.
		
